Title: To James Madison from Peter Minor, 13 May 1818
From: Minor, Peter
To: Madison, James


Sir
Ridgeway May 13. 1818.
I experience an unusual degree of pleasure in forwarding you the foregoing resolutions of our Society, in the hope that the earnest & unanimous wish of its members will be gratified by your compliance with their request. With great respect, yr. obt.
P. Minor.


Agricultural Society of Albemarle
Tuesday May 12. 1818.
Resolved, That the thanks of the Agricultural Society of Albemarle, are due to the President for the enlightened and important address this day delivered; that the Secretary be & he is hereby authorised & required to request a copy for publication; that he cause the said address to be published in the Enquirer, as also 250 copies to be printed in the Pamphlet form, one of which he shall transmit to each member of the Society.
Resolved that the Secretary be authorised and required to present a copy of the said address to the Agricultural Society of Virginia.
Extract. from the minutes.
P. Minor Secy.


